ALLOWABILTY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 27 May 2022 in which claim 1 was amended, claims 3, 16-17, and 23 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and rejections under are withdrawn in view of the amendments.  
	Claims 1-2, 4-13, 15, 18-21, and 63 are under prosecution.
Claim Interpretation
3.	As noted in the previous Office Action, the claims are subject to the following interpretation:
A.	It is noted that the specification generically discusses fibrinogen and insulin as analytes, and teaches specific examples of fibrinogen binding to DPPE-PEG(5000) (as found in claim 20) and insulin binding to ceramide-C16-PEG(2000) (as found in claim 18).  Claim 1 (upon which claims 2, 4-13, 15, 18-21, and 63 depend) is drawn to a polymer forming a corona phase “such that a combination of the corona phase formed by polymer forms a selective binding site for a unique three dimensional conformation of the fibrinogen or insulin protein.”  Thus, while claims 1-2, 4-13, 15, 18-21, and 63 encompass polymers other that the two explicitly discussed above as binding one of the two claimed proteins, and while claims 4-13 and 15 explicitly require additional components of the polymers (e.g., polysaccharides, polynucleotides, etc.), each of the claims clearly requires a corona phase “such that a combination of the corona phase formed by polymer forms a selective binding site for a unique three dimensional conformation of the fibrinogen or insulin protein.”  
B.	Claim 1 (upon which claims 2, 4-13, 15, 18-21, and 63 depend) is drawn to a polymer that comprises both a PEG derivative and a hydrophilic region including both poly(ethylene oxide) and a phospholipid.
C.	Claim 19 states the composition “includes” a selective binding site for fibrinogen. 	Pages 23-24 of the instant specification state that the composition may be capable of binding multiple target molecules.  Therefore, the “included” binding site is interpreted as encompassing an additional binding site for fibrinogen.
D.	Claim 21 states the composition “includes” a selective binding site for insulin.  Pages 23-24 of the instant specification state that the composition may be capable of binding multiple target molecules.  Therefore, the “included” binding site is interpreted as encompassing an additional binding site for insulin.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


5.	The application has been amended as follows: 
IN THE CLAIMS

This application is in condition for allowance except for the presence of claims 24 and 47-55 directed to inventions non-elected without traverse.  Accordingly, claims 24 and 47-55 have been cancelled.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
	The claims are drawn to compositions comprising single-walled carbon nanotubes having a polymer that comprises both a PEG derivative and a hydrophilic region including both poly(ethylene oxide) and a phospholipid such that a combination of the corona phase formed by the polymer forms a selective binding site for a unique three dimensional conformation of a fibrinogen or insulin protein.  These limitations are free and clear of the cited prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Claims 1-2, 4-13, 15, 18-21, and 63 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634